UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7615



GREGORY L. SMITH, a/k/a Sharrieff El-Shabazz,

                                            Plaintiff - Appellant,


          versus


HELEN F. FAHEY, Chairman of the Virginia
Parole Board, in her individual and official
capacities; DAVID N. HARKER, Vice Chairman,
Virginia Parole Board in his individual and
official capacities; GENE M. JOHNSON, Director
of the Virginia Department of Corrections, in
his  individual   and   official   capacities;
DORIS L. EWING, Manager of the Court & Legal
Services Unit of the Virginia Department of
Corrections, in her individual and official
capacities,

                                           Defendants - Appellees.



                            No. 05-7616



ANTONIO A. ANTHONY,

                                            Plaintiff - Appellant,


          versus


HELEN F. FAHEY, Chairman of the Virginia
Parole Board, in her individual and official
capacities; DAVID N. HARKER, Vice Chairman
Virginia Parole Board, in his individual and
official capacities; GENE M. JOHNSON, Director
of the Virginia Department of Corrections, in
his  individual   and   official   capacities;
DORIS L. EWING, Manager of the Court & Legal
Services Unit of the Virginia Department of
Corrections, in her individual and official
capacities,

                                          Defendants - Appellees.



                           No. 05-7617



ANTHONY DENARO FREEMAN,

                                           Plaintiff - Appellant,


          versus


HELEN F. FAHEY, Chairman of the Virginia
Parole Board, in her individual and official
capacities; DAVID N. HARKER, Vice Chairman
Virginia Parole Board, in his individual and
official capacities; GENE M. JOHNSON, Director
of the Virginia Department of Corrections, in
his  individual   and   official   capacities;
DORIS L. EWING, Manager of the Court & Legal
Services Unit of the Virginia Department of
Corrections, in her individual and official
capacities,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-05-52-2)




                              - 2 -
Submitted: March 23, 2006                     Decided: March 29, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory L. Smith, Antonio A. Anthony, Anthony Denaro Freeman,
Appellants Pro Se. Richard Carson Vorhis, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 3 -
PER CURIAM:

          Gregory L. Smith, Antonio A. Anthony, and Anthony Denaro

Freeman appeal the district court’s order denying relief on their

42 U.S.C. § 1983 (2000) complaint.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.        See Smith v. Fahey; Anthony v.

Fahey; Freeman v. Fahey, No. CA-05-52-2 (E.D. Va. filed Sept. 6,

2005 & entered Sept. 7, 2005).   We also deny Appellants’ motion for

reconsideration of their request to consolidate the filing fee. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




                                 - 4 -